Appeal by the defendant from a judgment of the Supreme Court, Bangs County (Koch, J.), rendered March 3, 1993, convicting him of assault in the second degree and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the admission of testimony concerning his post-arrest threats to the arresting police officers does not constitute error as a matter of law (see, People v Brown, 83 NY2d 791). Under the circumstances of this case, the trial court properly admitted the evidence complained of to show the defendant’s intent in committing the underlying assaultive acts, as well as his consciousness of guilt (see, People v Leitzsey, 173 AD2d 488; People v Liberatore, 167 AD2d 425; People v Whaley, 144 AD2d 510; People v Jones, 124 AD2d 749; People v Barksdale, 100 AD2d 852).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Sullivan, J. P., Thompson, Copertino and Pizzuto, JJ., concur.